Detailed Action
1. 	This office action is in response to the communicated dated 16 June 2021 concerning application number 16/289,406 effectively filed on 28 February 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-7 and 9-21 are pending; of which claims 1 and 11 have been amended; claim 8 has been cancelled; claim 21 has been added; and claims 1-7 and 9-21 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments, see pages 7-10, filed 16 June 2021 with respect to the rejection of claims 1-7 and 9-21 have been fully considered and are persuasive. The respective rejections have been withdrawn. 
Allowable Subject Matter
5. 	Claims 1-7 and 9-21 are allowed. 
6. 	The following is an examiner’s statement of reasons for allowance: The prior art of record fails to explicitly recite the limitations of “a first panel coupled with the inner face of the first side plate via the plurality of registration marks to secure the mesh film to a set position around the target tissue within the housing” and “a second panel coupled with the inner face of the second side plate via the plurality of registration marks to secure the mesh film to the set position around the target tissue within the housing.” The following description demonstrates how the prior art of record fails to disclose or suggests the described limitations above. 
	Fisher (US 2015/0174396 A1) teaches an implantable cuff (implantable cuff 10 [0051]) comprising a housing ([0008, 0051, FIG. 1]), a first side plate (first arm member 46 [0060]), a second side plate (second arm member 48 [0060]), a first panel (tissue contacting portion 52 [0060]), and a bridge (major surface 42 [0058]). 
	Maschino (US 2003/0040785 A1) teaches a mesh film (mesh materials 13-15 [0016-0017, 0046, 0055]).
	Schmidt (US 2018/0117312 A1) teaches the bridge electrically coupling the first plurality of electrodes on the first panel with the second plurality of electrodes on the second panel ([0107, FIG. 20]). 
	Lerner (US 2013/030923 A1) teaches a plurality of registration marks on a cuff assembly (registration markers 190 [0069, 0077, 0081, 0086]). However, Lerner does not explicitly teach the registration marks being configured to couple the first and second panels to the inner faces of first and second side plates to secure the mesh film . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
7. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792